The judgment of the Supreme Court was entered, March 24th 1879,
Per Curiam.
The contention of the learned counsel of the plaintiffs in error is mainly grounded on the assumption that the deed of Tilghman Schaeffer to Samuel Thomas having been recorded in the miscellaneous book in the recorder’s office and not in the deed book, was not properly recorded according to Luch’s Appeal, 8 Wright 519. That case, however, has been since overruled by this court in Glading v. Frick, 7 Norris 460, and it is now settled that a deed is in contemplation of law recorded when it is left for record in the recorder’s office, and the record cannot be lost by being transcribed by the recorder or his clerk in the wrong book. Thomas being the alienee of a part of the premises devised subject to the charge, was entitled to notice of the Orphans’ Court proceeding, and not having received such notice his title was not divested. He might have asked that the unaliened portion of the estate charged should be first sold, and his interest only resorted to in case the unaliened portion should prove insufficient to meet the charge. The whole was sold together — surface and iron ore — and Thomas gave notice, at the sale, of his title to the latter. There was sufficient to affect the purchaser with notice of Thomas’s title by the record, without having' recourse to the notice at the sale. We think the instruction of the learned court below to the jury, and the admission in evidence of the deed to Thomas were right.
Judgment affirmed.